United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3286
                                    ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Aliak Young Guard Thor, also known *
as Red,                              *        [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                              Submitted: September 29, 2005
                                 Filed: October 4, 2005
                                  ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Aliak Thor appeals the 60-month prison sentence the district court1 imposed
after he pleaded guilty to conspiring to engage in the sexual trafficking of a minor in
violation of 18 U.S.C. §§ 371, 1591. Mr. Thor’s counsel has moved to withdraw and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that
Mr. Thor was denied the effective assistance of counsel, and that the sentence
imposed was harsher than anticipated.

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
       The arguments fail. Any ineffective-assistance claim should be raised in
28 U.S.C. § 2255 proceedings, see United States v. Hughes, 330 F.3d 1068, 1069 (8th
Cir. 2003), and Mr. Thor’s plea-agreement stipulation to the specific sentence that
was actually imposed forecloses any argument relating to that sentence, see United
States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant who explicitly and
voluntarily exposes himself to specific sentence may not challenge that punishment
on appeal).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                        -2-